                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES J. STEGGALL,

                 Plaintiff,                            7:18CV5000

    vs.
                                                          ORDER
BNSF RAILWAY COMPANY,

                 Defendant.


     After conferring with counsel,


     IT IS ORDERED:

     1)    Due to courtroom unavailability in North Platte on the currently
           scheduled trial dates, the trial of this case and all case progression
           deadlines are continued pending further order of the court.

     2)    A settlement conference will be held before Magistrate Judge
           Michael D. Nelson on May 15, 2019 in Omaha, Nebraska. Judge
           Nelson’s chambers will enter an order providing further details with
           respect to the settlement conference.

     3)    The clerk shall provide a copy of this order to Judge Nelson’s
           chambers.

     4)    If this case is not settled during the settlement conference, the
           parties shall contact my chambers on or before May 24, 2019 to
           schedule a conference call to discuss re-scheduling the trial and
           pretrial conference.


     April 30, 2019.                      BY THE COURT:
                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
